Citation Nr: 9923841	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-33 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an original compensable evaluation for a 
peptic ulcer disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

Records associated with the veteran's claims file reflect 
active duty service from July 1979 to October 1995.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Roanoke, 
Virginia, Regional Office (RO), whereby the veteran's service 
connection for a peptic ulcer disability was established, but 
assigned a zero percent (noncompensable) rating.  The veteran 
disagreed with that original evaluation.  

The veteran subsequently relocated to Alabama, and his claims 
file was transferred to the Montgomery, Alabama RO.  A 
hearing was held before a Member of the Board, sitting in 
Montgomery, in June 1999.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for a duodenal 
ulcer disability has been developed.

2.  A duodenal ulcer disability is manifested primarily by 
periodic vomiting.  Continous moderate manifestations, or 
severe episodes lasting more than 10 days in duration are not 
shown.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a duodenal ulcer 
disability are met.  38 U.S.C. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, Diagnostic Code 7305 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been sought by VA 
or associated with his claims file, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), has 
been satisfied.

Service connection for a disability characterized as peptic 
ulcer disease, and evaluated under the criteria for a 
duodenal ulcer disability, was established, and a 
noncompensable (zero percent) rating assigned, in a rating 
decision dated March 1997, after a review of the record 
showed that the veteran's chronic duodenal ulcer disability 
was disclosed during service by diagnostic testing.  

Diagnostic Code 7305 contemplates ratings for a duodenal 
ulcer.  A 10 percent rating contemplates mild symptoms, 
recurring once or twice yearly.  A 20 percent rating 
contemplates moderate symptoms, with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations; a 40 
percent rating is contemplated by symptoms productive of a 
moderately severe disability, that is less than severe, but 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration averaging four or more times per year.  A 
severe disorder is evaluated as 60 percent disabling and 
contemplates manifestations of anemia and weight loss 
productive of definite impairment of health.  

The Board notes that the veteran was scheduled for additional 
medical evaluations after he disagreed with the 
noncompensable evaluation, but that there is an indication in 
the record that he did not report.  


The veteran's most recent VA medical examination report of 
record is dated December 1997.  The examiner reviewed his 
medical records and noted that he had a herniorrhaphy 
performed on the umbilical hernia in 1981, a left inguinal 
hernia in 1985, and that he was diagnosed with duodenal 
ulcers in 1987.  The examiner also noted that the veteran was 
not short of breath, very seldom had chest pain, did not have 
irregular heartbeats or night dyspnea.  He had no cough.  He 
did have heartburn "rather often", but not daily.  He 
vomited when under great stress.  He seldom had reflux.  The 
examiner noted that he occasionally had stomach pain or in 
his words "he is reminded of an ulcer occasionally."  His 
appetite was described as "okay."  His weight was 
reportedly stable, and bowel movements were regular.  The 
examiner further noted that "At the present time, he does 
not take any medication."  The results on physical 
examination were that he was five feet eleven inches tall, 
but weighed 135 pounds.  His blood pressure was 110/75.  The 
examiner noted scars from his surgeries for umbilical hernia 
and left inguinal hernia.  "No return of hernia".  The 
pertinent diagnoses were status post umbilical hernia, 
herniorrhaphy in 1981, and left inguinal herniorrhaphy in 
1985, history of duodenal ulcer.

The veteran also testified at his personal hearing before the 
undersigned Member of the Board, the transcript of which is 
dated June 1999.  In his sworn testimony, he stated that he 
experiences the symptoms and complications from his peptic 
ulcer disease sporadically with the stress associated with 
his job, sometimes once a week and sometimes once a month.  
Although he testified that because he was the manager of a 
restaurant that he was not able to take time off for medical 
appointments or to be ill, he did note that on at least one 
occasion the stomach pain was so intense that he had to go 
home from work.  He also testified that he regularly 
medicates his peptic ulcer disability with Mylanta and a 
restricted diet in an attempt to alleviate symptoms.  He 
noted that he experiences vomiting and diarrhea.  He also 
testified that he occasionally experienced gastroesophageal 
reflux and occasional heartburn.  He noted that "a few 
times" he has experienced a choking sensation at night.  The 
veteran also testified, in response to a question 

posed by the undersigned Member of the Board, that if it had 
been possible for him to stay home from work due to his 
disability during the past year, he would have stayed home at 
least 20 days.  He testified that his weight fluctuates 
between 130 and 155.  The veteran also noted that he became 
ill and vomited three times over the past year while he was 
at work.  

The Board finds that the evidence shows that a 10 percent 
rating, which contemplates mild symptoms, is appropriate in 
this case.  That is, the examiner of his examination showed 
that the veteran did have heartburn "rather often", but not 
daily.  He vomited when under great stress.  He seldom had 
reflux.  The examiner noted that he occasionally had stomach 
pain or in his words "he is reminded of an ulcer 
occasionally."  Additionally, the Board notes that the 
veteran testified to his symptomatology in great detail 
during his personal hearing, and for the most part, he 
relieves his symptoms with Mylanta and a special diet.  For 
all of the above reasons, we determine that a 10 percent 
original evaluation for the veteran's peptic ulcer 
disability, manifested primarily by periodic vomiting, is 
appropriate.  

The Board must point out however, that a rating greater than 
10 percent is not warranted by the evidence of record.  That 
is, recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration, or with continuous 
moderate manifestations is not shown by the evidence of 
record, so that a 20 percent rating would be warranted.

Of course, if the veteran's disability were to worsen, he 
could always submit an increased rating claim at that time.  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an original 10 percent evaluation for a peptic 
ulcer disability is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

